14-3997-cv
     Klein v. United Parcel Service


                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1           At a stated term of the United States Court of Appeals for the Second Circuit, held at the
 2   Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
 3   25th day of August, two thousand fifteen.
 4
 5   Present:    GUIDO CALABRESI,
 6               CHESTER J. STRAUB,
 7               ROSEMARY S. POOLER,
 8                           Circuit Judges.
 9   ______________________________________________________
10
11   SHMUEL KLEIN,
12
13                                    Plaintiff-Appellant,
14
15                      v.                                                      14-3997-cv
16
17   RICHARD SMITH, United Parcel Service, UNITED
18   PARCEL SERVICE, D. SCOTT DAVIS, United Parcel
19   Service, GEORGE KELLINGER, United Parcel Service,
20   NORAMIE F. JASMIN, Individually and in her Official
21   Capacity as Mayor of Spring Valley, Officer JOHN
22   BELTEMPO, Individually and in his Official Capacity as a
23   Police Officer for the Village of Spring Valley Police
24   Department, PAUL MODICA, Individually and in his
25   Official Capacity as a Police Chief for the Village of Spring
26   Valley Police Department, Sargeant LOUIS SCORZIELLO,
27   Individually and in his Official Capacity as an Officer of the
28   Village of Spring Valley Police Department,
29
30                           Defendants-Appellees.
31   ______________________________________________________
 1   FOR PLAINTIFF-APPELLANT:                         Shmuel Klein, pro se, Spring Valley, NY.
 2
 3   FOR DEFENDANT-APPELLEE:                          Brian D. Boone, Alston & Bird LLP, Charlotte,
 4                                                    NC for United Parcel Service.
 5
 6
 7          Appeal from an order of the United States District Court for the Southern District of New

 8   York (Ramos, J.).

 9          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

10   DECREED that the order of the district court is AFFIRMED.

11          Shmuel Klein, pro se, appeals from the district court’s denial of his motion pursuant to

12   Federal Rule of Civil Procedure 60(b) to reopen his case following the dismissal of his complaint

13   for failure to serve the defendants, in violation of Federal Rule of Civil Procedure 4(m). We

14   assume the parties’ familiarity with the underlying facts, procedural history of the case, and issues

15   on appeal. We review the denial of a Rule 60(b) motion for abuse of discretion. See Meilleur v.

16   Strong, 682 F.3d 56, 64 (2d Cir. 2012).

17          Upon review, we conclude that the district court did not exceed its allowable discretion in

18   denying Klein’s Rule 60(b) motion for the reasons stated in its well-reasoned and thorough

19   opinion and order. We have considered all of Klein’s arguments and find them to be without merit.

20          Accordingly, we AFFIRM the order of the district court.

21                                                 FOR THE COURT:
22                                                 Catherine O’Hagan Wolfe, Clerk




                                                      2